UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) xDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Pursuant to § 240.14a-12 TEMPUR-PEDIC INTERNATIONAL INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 2 ANNUAL MEETING OF STOCKHOLDERS The 2011 Annual Meeting of Stockholders of Tempur-Pedic International Inc. will be held at the offices of Bingham McCutchen LLP, 13th Floor, One Federal St., Boston, MA 02110 April 26, 2011 at 10:00 A.M. PROXY VOTING OPTIONS YOUR VOTE IS IMPORTANT! Important Notice Regarding Availability of Proxy Materials: The 2011 Proxy Statement and 2010 Annual Report are available at www.proxyvote.com. Whether or not you expect to attend in person, we urge you to vote your shares by phone, via the Internet, or by signing, dating, and returning the proxy card enclosed with the paper copy of your voting materials at your earliest convenience. This will ensure the presence of a quorum at the meeting. Promptly voting your shares will save us the expense and extra work of additional solicitation. Submitting your proxy now will not prevent you from voting your stock at the meeting if you want to do so, as your vote by proxy is revocable at your option. Voting by the Internet or telephone is fast and convenient, and your vote is immediately confirmed and tabulated. Most important, by using the Internet or telephone, you help us reduce postage and proxy tabulation costs. Or, if you prefer, you can vote by mail by returning the enclosed proxy card in the addressed, prepaid envelope provided. VOTE BY INTERNET VOTE BY TELEPHONE VOTE BY MAIL http://www.proxyvote.com 24hours a day/7days a week Use the Internet to vote your proxy. Have your proxy card in hand when you access the web site. 1-800-690-6903 toll-free 24hours a day/7days a week Use any touch-tone telephone to vote your proxy. Have your proxy card in hand when you call. Sign and date the proxy card and return it in the enclosed postage- paid envelope. If you vote your proxy by Internet or by telephone, please do NOT mail back the proxy card. You can access, view and download this year’s Annual Report on Form10-K and Proxy Statement at http://www.proxyvote.com. March 16, 2011 To our Stockholders: I am pleased to invite you to attend the annual meeting of stockholders of Tempur-Pedic International Inc. to be held on Tuesday, April 26, 2011 at 10a.m., local time, at the offices of Bingham McCutchen LLP, 13th Floor, One Federal Street, Boston, Massachusetts. Details regarding admission to the meeting and the business to be conducted are more fully described in the accompanying notice of annual meeting and Proxy Statement. We are mailing to many of our stockholders a Notice of Availability of Proxy Materials instead of a paper copy of this Proxy Statement, our 2010 Annual Report on Form 10-K and proxy card, as permitted by the rules of the Securities and Exchange Commission. The Notice contains instructions on how to access those documents over the Internet. The Notice also contains instructions on how each stockholder can receive a paper copy of our proxy materials, including this Proxy Statement, our 2010 Annual Report on Form 10-K and a form of proxy card or voting instruction card. All stockholders who do not receive this Notice will receive a paper copy of the proxy materials by mail. We believe that this process conserves natural resources and reduces the costs of printing and distributing our proxy materials. Your vote is important. Whether or not you plan to attend the annual meeting, we hope you will vote as soon as possible. You may vote by proxy over the Internet or by telephone, or, if you received paper copies of the proxy materials by mail, you can also vote by mail by following the instructions on the proxy card or voting instruction card. Voting over the Internet, by telephone or by written proxy or voting instruction card will ensure your representation at the annual meeting regardless of whether you attend in person. Thank you for your ongoing support of and continued interest in Tempur-Pedic International. Sincerely, MARK SARVARY President, Chief Executive Officer and Director 2 TUESDAY, APRIL 26, 2011 10:00A.M. NOTICE OF MEETING AND PROXY STATEMENT YOUR VOTE IS IMPORTANT Tempur-Pedic International Inc. (Company) will hold its 2011 Annual Meeting of Stockholders at the offices of Bingham McCutchen LLP, 13th Floor, One Federal Street, Boston, Massachusetts 02110 on Tuesday, April, 26, 2011, at 10:00a.m.At the Annual Meeting, stockholders will: (1)elect ten directors to each serve for a one-year term and until the director’s successor has been duly elected and qualified; (2) ratify the appointment of Ernst & Young LLP as the Company’s independent auditors for the year ending December 31, 2011; (3) hold an advisory vote to approve the compensation of Named Executive Officers; (4) hold an advisory vote on the frequency of future executive compensation votes; and (5) transact such other business as may properly come before the meeting or any adjournment thereof. If you are a stockholder of record, you may vote in any one of four ways: in person by attending the Annual Meeting, by Internet, by telephone or by mail using the proxy card enclosed in the paper copy of your voting materials. Specific voting information is included under the caption “Voting Procedures.” Only stockholders of record at the close of business on March 4, 2011, are entitled to vote. On March 4, 2011, 68,579,269 shares of the Company’s common stock were outstanding. Each share entitles the holder to one vote. Our Board of Directors asks you to vote in favor of the director nominees, the ratification of Ernst & Young LLP as the Company’s independent auditors, the advisory vote to approve the compensation of Named Executive Officers and one year as the frequency of future executive compensation votes. This Proxy Statement provides you with detailed information about each of these matters. We encourage you to read this Proxy Statement carefully. Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting to be Held on April 26, 2011 The Proxy Statement and Annual Report on Form10-K and the means to vote by Internet are available at http://www.proxyvote.com. We have sent to you the notice of availability of proxy materials. If you would like to receive a paper copy or e-mail copy of the voting materials, you may elect to do so following the instructions on the notice of availability. Instead of receiving paper copies of our annual reports and Proxy Statements in the mail, we encourage you to elect to receive an e-mail that will provide an electronic link to these documents. All of our stockholders are cordially invited to attend the Annual Meeting. By Order of the Board of Directors, Lou H. Jones Executive Vice President, General Counsel and Secretary Lexington, Kentucky March 16, 2011 Picture identification will be required to enter the Annual Meeting. Cameras and recording equipment will not be permitted at the Annual Meeting. TABLE OF CONTENTS Page PROXY STATEMENT 1 INFORMATION CONCERNING SOLICITATION AND VOTING 1 PROPOSAL ONE— ELECTION OF DIRECTORS 4 Board of Directors 4 Nominees to Board of Directors 4 Executive Officers 6 BOARD OF DIRECTORS’ MEETINGS, COMMITTEES OF THE BOARD AND RELATED MATTERS 7 Corporate Governance 7 Certificate of Incorporation and Bylaws; Majority Voting for Directors 7 Board of Directors’ Meetings 7 Directors’ Independence 7 Board Leadership Structure 7 Board of Director’s Role in Risk Oversight 8 Committees of the Board 8 Compensation Committee Interlocks and Insider Participation 10 Policy Governing Related Party Transactions 10 Policies Governing Director Nominations 10 Designation of, and Communication with, Tempur-Pedic International’s Board of Directors through its Presiding Director 12 Executive Sessions 12 Charitable Contributions 12 Board Member Attendance at Annual Meetings 12 PRINCIPAL SECURITY OWNERSHIP AND CERTAIN BENEFICIAL OWNERS 13 EXECUTIVE COMPENSATION AND RELATED INFORMATION 14 Compensation Discussion and Analysis 14 Compensation Committee Report 25 The Company’s Overall Compensation Approach and Risk Incentives 26 Compensation of Executive Officers 27 Summary Compensation Table 27 Grants of Plan-Based Awards 28 Outstanding Equity Awards at FiscalYear End 29 Option Exercises and Stock Vested 30 Potential Payments upon Termination or Change of Control 30 Employment Arrangements, Termination of Employment Arrangements and Change in Control Arrangements 30 Director Compensation 34 Section16(a) Beneficial Ownership Reporting Compliance 35 Certain Relationships and Related Transactions 35 PROPOSAL TWO — RATIFICATION OF INDEPENDENT AUDITORS 36 Fees For Independent Auditors during the Years Ended December 31, 2010 and 2009 36 Policy on Audit Committee Pre-Approval of Audit and Non-Audit Services of Independent Auditor 36 Audit Committee Report 37 PROPOSAL THREE – ADVISORY VOTE TO APPROVE THE COMPENSATION OF NAMED EXECUTIVE OFFICERS 38 PROPOSAL FOUR – ADVISORY VOTE ON THE FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES 39 OTHER INFORMATION 40 Stockholder Proposals for 2012 Proxy Statement 40 Annual Report on Form 10-K 40 Stockholders Sharing an Address 40 Cost of Solicitation 40 Other Matters 41 Table of Contents TEMPUR-PEDIC INTERNATIONAL INC. 1713 Jaggie Fox Way Lexington, Kentucky 40511 PROXY STATEMENT Annual Meeting of Stockholders To Be Held on Tuesday, April 26, 2011 INFORMATION CONCERNING SOLICITATION AND VOTING Our Board of Directors is soliciting proxies for the 2011 Annual Meeting of Stockholders.The 2011 Annual Meeting of Stockholders of Tempur-Pedic International Inc. will be held at 10:00 a.m., local time on April 26, 2011 at the offices of Bingham McCutchen LLP, 13th Floor, One Federal Street, Boston, Massachusetts 02110. This Proxy Statement contains important information for you to consider when deciding how to vote on the matters brought before the meeting. Please read it carefully. We have sent to you the notice of availability of proxy materials. If you would like to receive a paper copy or e-mail copy of the voting materials, you may elect to do so following the instructions on the notice of availability. Instead of receiving paper copies of our annual reports and Proxy Statements in the mail, we encourage you to elect to receive an e-mail that will provide an electronic link to these documents. Choosing to receive your proxy materials online will save us the cost of producing and mailing documents to you as well as conserve natural resources. With electronic delivery, we will notify you by e-mail as soon as the annual report and Proxy Statement are available on the Internet, and you can easily submit your stockholder vote online. If you are a stockholder of record, you may enroll in the electronic delivery service at the time you vote by marking the appropriate box on your proxy card, by selecting electronic delivery if you vote on the Internet, or at any time in the future by going directly to www.proxyvote.com, selecting the “Investor Service Direct” option, and following the enrollment instructions. If you are a beneficial holder, you may also have the opportunity to receive annual meeting materials electronically. Please check the information provided in the proxy materials mailed to you by your brokerage firm, bank or trustee. Notice of the meeting and Notice of Availability of Proxy Materials, which include this Proxy Statement and a proxy card, were mailed to stockholders beginning on or about March 16, 2011.Our principal executive offices are located at 1713Jaggie Fox Way, Lexington, Kentucky 40511. Our telephone number is (800)878-8889. As used in this Proxy Statement, the term “Tempur-Pedic International,” refers to Tempur-Pedic International Inc. and the terms “we,” “our,” “ours,” “us,” and “Company” refer to Tempur-Pedic International Inc. and its consolidated subsidiaries. Q:When is the Record Date and who may vote at the meeting? A: Our Board set March 4, 2011 as the record date for the meeting. All stockholders who owned Tempur-Pedic International common stock of record at the close of business on March 4, 2011 may attend and vote at the meeting. Each stockholder is entitled to one vote for each share of common stock held on all matters to be voted on. On March 4, 2011, 68,579,269 shares of Tempur-Pedic International common stock were outstanding. The common stock is the only class of securities eligible to vote at the meeting. Q: How many votes does Tempur-Pedic International need to be present at the meeting? A: A majority of Tempur-Pedic International’s outstanding shares of common stock as of the record date must be present at the meeting in order to hold the meeting and conduct business. This is called a quorum. Shares are counted as present at the meeting if you: Are present and vote in person at the meeting; or Have properly submitted a proxy card, by submitting the proxy card via the Internet, telephone or in writing. Q:
